

Strictly Confidential


[Reference Translation]













--------------------------------------------------------------------------------






Letter of Intent







--------------------------------------------------------------------------------










Shandong Radio & Broadcasting Newspaper Goup




and


Jinan Zhong Kuan Dian Guang Information Technology Co. Ltd.













 














 
December 2007

 
 

--------------------------------------------------------------------------------

 
 
LETTER OF INTENT


This Letter of Intent (LOI) is dated this fifth day of December 2007


by and among


(1)
Shandong Radio & Broadcasting Newspaper Group (Party A), a company incorporated
under the laws of the People’s Republic of China (PRC) with its registered
address at No.3, Qingnian East Road, Licheng District, Jinan, Shandong Province,
PRC, 250011;



and


(2)
Jinan Zhong Kuan Dian Guang Information Technology Co., Ltd. (Party B), a
company incorporated under the laws of PRC, with its registered address at Room
1014, Wenjiao Tower, No. 1 Qingnian East Road, Jinan, Shandong Province, PRC,
250011;



(individually a Party, and collectively the Parties).


1.
Transaction




 
1.1
Subject to the completion of a satisfactory due diligence within the scope
proposed by Party B in accordance with paragraph 2 of this LOI, Party B shall
contribute RMB 30,000,000. Party A shall contribute assets, valued at RMB
30,000,000, that are related to business of Shandong Radio & Broadcasting
Newspaper Group (Including TV Weekly Magazine, Movie Times Magazine, and
Shandong Radio & Broadcasting Newspaper). The Parties seek to jointly
incorporate a company that shall be named, on a temporary basis, Shandong TV
Guide Mediao Group Co. Ltd. (New Company), and located in Jinan, in which Party
A and Party B shall hold, respectively, 50% and 50% of the equity interest
therein. The business scope of the New Company shall include, without
limitation, the technical consulting service, information consulting service, TV
program production, advertising design, advertising agency services; and other
business operations which are approved by the Parties.




 
1.2
When the New Company is incorporated, Party A shall enter into Exclusive
Operating Service Agreement (Exclusive Service Agreement) and Exclusive
Advertising Agency Agreement (Exclusive Advertising Agreement) with the New
Company. The terms set forth in the Exclusive Service Agreement and the format
of such agreements shall be to the complete satisfaction of party B. In
accordance with these agreements, Party A shall accept the exclusive
consultation services related to all newspaper and magazine publishing business
and grant the exclusive advertising agency rights to the New Company. (The
incorporation of the New Company, the signing of “Exclusive Service Agreement”
and “Exclusive Agency Agreement” are collectively named “Transaction”).

 
 
-1-

--------------------------------------------------------------------------------

 


2.
Financial, Technical and Legal Due Diligence


 
2.1
Party B and its advisors shall undertake financial, technical and legal due
diligence of Party A and the companies and entities related to the operations of
Party A within 30 days following the signing of this LOI. For the avoidance of
doubt, the technical due diligence will examine details of the user information
database, agreements with users, intellectual property and other related aspects
of the assets and business. Party B has provided a due diligence checklist and
the proposed scope of the due diligence prior to the date of this LOI.




 
2.2
Party A shall use its best efforts to facilitate the due diligence by providing
documentation and corporate information in a timely manner upon the request of
Party B and its advisors.




 
2.3
Concurrently with and on the basis of the due diligence findings, the Parties
agree to discuss and consider the most efficient structures for the Transaction
and to devise a restructuring plan to be implemented prior to the closing of the
Transaction.



3.
Definitive Agreements



Subject to satisfactory due diligence and agreement on the restructuring plan,
within 45 days after the signing of this LOI, the Parties agree to sign and,
where necessary, cause their affiliated persons to sign, a number of agreements
for the Transaction (Definitive Agreements), including without limitation:
cooperative framework agreement, Exclusive Service Agreement, and Exclusive
Advertising Agency Agreement. The Parties shall set forth specific provisions
regarding the restructuring plan in the cooperative framework agreement.
 
 
-2-

--------------------------------------------------------------------------------

 


4.
Closing

 
The Parties agree that, unless Party B expressly desires otherwise, the closing
of the Transaction shall be conditional upon the following, namely:



 
4.1
the completion of a full financial and legal due diligence of Party A and its
related companies and entities by Party B’s advisors with Party A’s assistance
as set forth in paragraph 2 above, and the result of such due diligence is
satisfactory to Party B in all material aspects;




 
4.2
the Parties having entered into the Definitive Agreements listed in paragraph 3
above and having performed their obligations thereunder;




 
4.3
the restructuring plan having been implemented and completed; and




 
4.4
all necessary consents and/or approvals being granted by third parties
(including governmental authorities) and all subsequent registrations and
administrative filings being completed.



5.
Non-Binding Nature



The Parties agree that, except for paragraphs 7 and 9 hereof, this LOI is not
intended to be a binding agreement, but merely reflects the Parties’
understanding to date. After signing hereof, the Parties will proceed to
undertake further negotiations and to commence with the Transaction in
accordance with the process specified in paragraph 2 above and on the basis of
this LOI.


6.
Non-Competition




 
6.1
After the completion of the Transaction, Party A shall not, through its
shareholders and affiliated companies, without first obtaining the written
approval of Party B, operate any business or undertake any cooperation with any
third parties that are identical or similar to the Transaction.




 
6.2
Each Party shall minimize any existing or potential conflicts of interest during
the Transaction and shall disclose the existence or awareness of any such
conflict to the other Party.

 
 
-3-

--------------------------------------------------------------------------------

 


7.
Confidentiality

 
The Parties agree that all information related to the negotiation of this
Transaction and any other associated information deemed by any Party to be
confidential (including, without limitation, information relating to any Party’s
business and intellectual property rights) disclosed to the other Party during
the negotiations relating to this LOI will only be used for the purpose of the
Transaction only, and the Parties will take appropriate measures to ensure that
such information will not be acquired by any third party through inappropriate
means. The obligations of this paragraph 7 shall survive any termination of the
LOI.


If either Party violates the provisions of this paragraph 7, it shall be liable
to the other Party for the damages caused thereby.


8.
Good Faith Negotiations


 
8.1
The Parties agree to negotiate in good faith to sign the Definitive Agreements
and any other documents required for the closing of the Transaction within
30 days after the execution of this LOI.




 
8.2
If the Transaction cannot be completed within 45 days hereof, all transactions
for purposes of the Transaction will immediately cease except for the Parties’
confidentiality obligations specified in paragraph 7 hereof, and neither Party
shall be liable to the other Party for any other obligations herein. The
timeframe prescribed in this clause may be adjusted through mutual agreement
between the Parties.



9.
Exclusivity



Party A agrees that, within 60 days from the date hereof:



 
9.1
it will negotiate exclusively with Party B with respect to Party A's businesses
contemplated in the Transaction (whether by merger, equity sale, asset sale or
otherwise), an investment by any person in Party A, or any other transaction
inconsistent with the Acquisition contemplated by this LOI, and immediately will
terminate any existing negotiations with any other party with respect to any
such transaction;




 
9.2
it will not and will cause its shareholders not to, directly or indirectly
(through agents or otherwise), encourage or solicit any inquiries or accept any
proposals by, or engage in any discussions or negotiations with or furnish any
information to, any other person concerning any such sale or investment; and

 
 
-4-

--------------------------------------------------------------------------------

 



 
9.3
if Party A or any of its shareholders receive any proposal or other
communication from a third party relating to a proposed purchase of or
investment in Party A's businesses or any portion thereof, Party A will promptly
communicate to Party B the substance thereof. Party A will cause its
shareholders to observe the terms of this LOI, and Party A will be responsible
for any breach of this LOI by any of its shareholders.

 
10.
Expenses



Each Party shall pay its own fees and expenses incurred with respect to this LOI
and to the preparation and signing of the documents referred to in paragraph 8.1
above, including, without limitation, legal fees, taxes and stamp duties.


11.
Applicable Law 

 
This LOI shall be governed by and interpreted in accordance with PRC law.


12.
Dispute Resolution 

 
All disputes arising from or in connection with this LOI shall be resolved
through friendly consultation between the Parties. If the dispute cannot be
resolved through such consultation, it shall be submitted to the China
International Economic and Trade Arbitration Commission in Beijing for
arbitration, which shall be conducted in Chinese in accordance with the
Commission’s arbitration rules in effect at the time of applying for
arbitration. The arbitral award shall be final and binding upon the Parties.


13.
Language and Versions



This LOI shall be executed in 2 sets of originals and each Party shall receive 1
set of originals.
 


[The space below is intentionally left blank]

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this LOI to be executed by their
duly authorized representatives on the date first written above.


 


For and on behalf of




Shandong Radio & Broadcasting Newspaper Group


Chop: 


 


Signature: _________________


Name: Ms. Liu Hui Lan


Title: Publisher/President






Jinan Zhong Kuan Dian Guang Information Technology Co. Ltd.


Chop: 
 




Signature: _________________


Name: Mr. Pu Yue


Title: General Manager
 
 
-6-

--------------------------------------------------------------------------------

 